Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claim(s) 1-4, 6-14, and 16-20 were previously pending and were rejected in the previous office action. Claim(s) 1 and 11 were amended. Claim(s) 2-4, 6-10, 12-14, and 16-20 were left as previously/originally presented. Claim(s) 5 and 15 were cancelled. Claim(s) 1-4, 6-14, and 16-20 are currently pending and have been examined. 

Response to Arguments
Claim Rejections - 35 USC § 103
	 Applicant’s arguments with respect to Claim(s) 1-4, 6-14, and 16-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 9-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2020/0160268) in view of Frehn et al. (US 2017/0024789) and further in view of Reiss et al. (US 10,133,995) and further in view of Chopra et al. (US 2019/0164126) and further in view of Garden et al. (US 2019/0370915) and further in view Hu et al. (US 2017/0228683) and further in view of Goddard et al. (US 2015/0292894) and further in view of Fowe et al. (US 2016/0189540).
	Regarding Claim 1, Han et al., teaches a method of path selection using vehicle route guidance, the method comprising: 
Receiving a plurality of requests including merchant with order information such as ordered items and customer information, which, can include an address for the delivery (i.e., destinations)) 
Wherein each request specifies: 

A destination of the plurality of destinations. (Paragraph 0111)(Han et al. teaches that a plurality of customer(s) via a customer device can place an order. Han et al., further, teaches that the order placement will include location information, such as the customer(s) address information (i.e., destination))




Selecting a runner route from a plurality of runner routes, for delivering at least one 
Wherein each runner route of the plurality of runner routes further includes:
Information related to said runner, 
An aggregation depot. (Paragraph 0086)(Han et al. teaches that the runners are located at an aggregation depot)
A path from an alimentary provider of the plurality of alimentary providers to the aggregation depot. (Paragraph 0088); (Fig. 3)(Han et al. teaches that the delivery routing system will assign a route to a runner, which, the runner will travel from the aggregation depot to one or more merchants (i.e., alimentary providers) to pick-up the food items. Han et al., also, teaches that merchants are within a given radius of the depot location, which, the system will score the merchants based a plurality of factors and the system will then assign runners to the merchants based on those factors, as taught in paragraph(s) 0100-0101)  
Generating a plurality of predicted routes as a function of a proximity of the plurality of destinations to the aggregation depot. (Paragraph(s) 0111 and 0113)(Han et al. teaches that a delivery routing system can assign orders and optimal routes to a courier. The delivery routing system will use a routing algorithm in order to maximize the efficiency of deliveries from the depot to customers. Han et al., further, teaches that the courier will travel to the depot to pick-up the order and then the courier will travel towards to the customer location to complete the delivery)
Wherein each predicted route of the plurality of predicted routes comprises: 
A retrieval from the at least the aggregation depot. (Paragraph(s) 0088, 0110, and 0113); (Fig. 3, 390)(teaches that the courier will be assigned a route, which, the route will guide the courier to the aggregation depot to pick up the order from the runners)
At least a destination, of the plurality of destinations. (Paragraph 0113)(teaches that once the courier picks up the order the courier will then travel toward the customer location (i.e., destination) to complete the delivery) 
Pairing a predicted route of a plurality of predicted routes with a courier, wherein pairing (Paragraph 0088)(Han et al. teaches that a courier route can be assigned to courier to deliver the food orders from the aggregation depot to the customer)  further comprises: 




	With respect to the above limitation(s): while Han et al. teaches that a customer is able to place an order with various merchants, which, order information will be provided to the merchants that includes address information for the delivery. Han et al., further, teaches that runners will be assigned to pick-up food orders from a merchant based on an estimated time of when the orders will be ready. A delivery routing system will assign a runner a generated route to travel to the merchant for picking up the food order from a depot location. Han et al., also, teaches that the delivery routing system will assign orders and optimal routes to a courier and a routing algorithm will be used to maximize the efficiency of deliveries from the depot to customers for having a courier to pick-up the food order from the depot and deliver it to the customer, which, the courier will be assigned a route to deliver the food orders from the aggregation depot to the customer. However, Han et al., doesn’t explicitly teach that the customers food order will consist of alimentary combinations to be assembled by the provider. Han et al., also, doesn’t explicitly teach determining a nutritionally guided order volume based on a machine learning process, guidance-order volume, and taking into account alimentary instructions, which, will be based on past order information and extrinsic circumstances as inputs and outputs. The system will then determine assembly times for the orders based on the volume, which, a courier’s route will be based on object functions, including current weather conditions and those objective functions will be optimized based on pairing the courier with the route and then minimizing a loss function, which, can then eliminate routes based on the inclement weather. And that the runners route can include the runners religious and health information. 
	But, Frehn et al. in the analogous art of determining routes based on food ingredients and preparation times, teaches an alimentary combination of the plurality of alimentary combinations to be assembled by an alimentary provider of a plurality of alimentary providers. (Paragraph(s) 0023, 0025, 0030, and 0070)(Frehn et al. teaches that customers are able to provide merchants with their food orders, which, the customer is able to select a list of ingredients (i.e., alimentary combinations) for their order. Further, teaches that the system is able to determine a best or preferred route between the food assembly apparatus and delivery locations, which, the system will then assign a route to the delivery vehicle)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving customer orders and destination information to determine runners and couriers for the orders of Han et al., by incorporating the teachings of receiving food orders that include ingredients for preparing the order, which, a delivery driver will be selected with a best/preferred route based on preparation times and determining a driver based on how far away the driver is from the merchant of Frehn et with the motivation to reduce wait times for a driver of a delivery vehicle, which, will improve the revenue of the deriver while maintain the freshness of the food order. (Frehn et al.: Paragraph 0016)
	With respect to the above limitation(s): while Frehn et al. teaches that a customer is able to place an order, which, includes different ingredients and a destination address. The system will then determine a delivery driver and a best/preferred route for delivering the items to the customer based on the preparation time of the food items. However, Han et al. and Frehn et al., do not explicitly teach determining a nutritionally guided order volume based on a machine learning process and alimentary instructions, which, will be based on past order information and extrinsic circumstances as inputs and outputs. The system will then determine assembly times for the orders based on the volume, which, a courier’s route will be based on object functions and those objective functions will be optimized based on pairing the courier with the route and minimizing travel time based on current weather and then minimizing a loss function, which, will eliminate routes based on inclement weather. And the algorithm can determine a projected nutritionally guided order based on guidance free volume orders and providing the health and religious information for runners on a delivery route.
	But, Reiss et al. in the analogous art of food delivery, teaches 
Computing a projected nutritionally guided order volume as a function of a first machine-learning process and an alimentary instruction set. (Column 10, Lines 9-17 and 39-53)(Reiss et al. teaches that a predicted number of orders for an upcoming period of time (i.e., nutritionally guided order volume) can be predicted. The system can determine a confidence score for predicting when, where, and how many orders are expected to be received during the upcoming period of time, by using a linear and nonlinear regression models and/or algorithms. Examiner, respectfully, notes orders placed by a user is based on a user determining food items to order, which, food orders are prepared based on a recipe. Examiner, further, notes that the applicant’s specification at paragraph 0043 describes that a nutritionally guided order volume is described as  “a number of orders received in a given period of time in that are generated pursuant to an alimentary instruction set,” which, Reiss teaches considering that the orders are prepared based on recipe) 
The machine-learning process trained by data correlating past nutritionally guided order volumes with a plurality of past extrinsic circumstances. (Column 9, Lines 65-67); and (Column 10, Lines 1-8)(Reiss et al. teaches that the system can take into account merchant and buyer historic information, such as number of orders received by each merchant in the past (i.e., past nutritionally guided order volumes). Reiss et al., further, teaches that the system will take into account past weather and/or other conditions (i.e., past extrinsic circumstances) for predicting the number of orders per recipient)
Wherein the machine-learning model receives at least a current extrinsic circumstances as inputs and outputs projected nutritionally guided order volume. (Column 10, Lines 8-17)(Reiss et al. teaches that the predicted number of orders per recipient may be based on current or future conditions such as time, day and date information, weather information, and event information (i.e., extrinsic circumstances)
Determining a plurality of assembly times, the plurality of assembly times including an assembly time for each alimentary combination, as a function of the nutritionally guided order volume. (Column 10, Lines 18-27, 32-37, and 39-45)(Reiss et al. teaches that the computation model is able to determine based on a threshold confidence a predicted preparation time for each order (i.e., assembly times for each alimentary combination). The system will take into account the predicted items that are likely to be ordered from each predicted order recipient (i.e., nutritionally guided order volume) and then determine the predicted preparation times for those orders. Examiner, respectfully, notes that the preparation times can also be based on training data used by an algorithm and/or linear and nonlinear models)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a learning algorithm that is used to determine routes for a runner and courier to deliver food orders to customers of Han et al., and a processor that will receive food orders that include ingredients for preparing the order, which, a delivery driver will be selected with a best/preferred route based on preparation times of Frehn et al, by incorporating the teachings of using a linear algorithm to determine a confidence score for predicting food orders based on plurality of past and current parameters, which, will be used to determine an order preparation time of Reiss et al., with the motivation to improve delivery times and delivery food items at their regulated temperature. (Reiss et al.: Column 1, Lines 13-20)
	With respect to the above limitation(s): while Reiss et al. teaches using a linear algorithm to determine the volume of food orders and preparation time(s) for food orders based on taking account past and current extrinsic factors. To the extent that Reiss et al. doesn’t explicitly teach “projected nutritionally guided order volume as a function of an alimentary instruction set,” see Garden et al. rejection below. However, Han et al., Frehn et al., and Reiss et al., do not explicitly teach a courier’s route based on object functions and those objective functions will be optimized and travel time will be minimized based on current weather conditions and pairing the courier with the route and then minimizing a loss function, which, routes will be eliminated based on inclement weather. Han et al., Frehn et al., and Reiss et al., also do not explicitly teach determining a projected nutritionally guided order based on guidance free volume orders and providing the health and religious information for runners on a delivery route. 
	But, Chopra et al. in the analogous art of optimizing routes for deliveries of perishable goods and pairing couriers, teaches pairing a predicted route with a courier, wherein pairing comprises: 
Generating an objective function based on a plurality of objectives, including a function of current weather conditions. (Paragraph(s) 0034, 0090, and 0144)(Chopra et al. teaches that routes can be generated for a feasible pairing and scored based on weighted factors, such as route efficiency, route priority, projected lateness of the route, reliability of the route, fit of the route, and the state effect of the route (i.e., plurality of objectives). Chopra et al., further, teaches that the projected lateness of the route (i.e., objective function) corresponds to the difference in time between the estimated delivery time projected by the route and the estimated delivery time, which, the estimated delivery time is determined based on the real-time traffic information, see paragraph 0144. Chopra et al., further, teaches that weather can inform traffic. Such that, inclement weather may correlate with heavier traffic due to hazardous conditions, see paragraph 0090)
Pairing, with the courier, the predicted route that optimizes the objective function. (Paragraph 0112, 141- 0142)(Chopra et al. teaches paring optimal routes to couriers. The system will score predicted routes based on the above factors, such as lateness. Each of the scores for the routes may be weighted or unweighted, which, will correspond to how fast a courier may complete the delivery of the order along the generated route (i.e., optimizes the objective function))
Wherein optimizing the objective function comprises minimizing a loss function. (Paragraph(s) 0156-0157)(Chopra et al. teaches that the routes will be scored based on factors (i.e., objective function). Chopra et al., further, teaches that the routes will be offered to the courier only if the time of the route is at or after the ETA of the order is ready in order to eliminate any wait time that may occur (i.e., loss function). Chopra et al., also, teaches that if the system determines that the routes projected time values are not greater than or equal to the expected ready time then the route pairings for the courier will be marked for reconsideration and will go back through an optimization process until it reaches the correct ETA to eliminate any wait time) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a learning algorithm that is used to determine routes for a runner and courier to deliver food orders to customers of Han et al., a processor that will receive food orders that include ingredients for preparing the order, which, a delivery driver will be selected with a best/preferred route based on preparation times of Frehn et al. and a linear algorithm to determine a confidence score for predicting food orders based on plurality of past and current parameters, which, will be used to determine an order preparation time of Reiss et al., by incorporating the teachings of an algorithm used to efficiently route couriers based on weighted factors, which, will be used to pair couriers to various routes for delivering items to a customer of Chopra et al., with the motivation to enable fast and on-time deliveries of perishable goods. (Chopra et al.: Paragraph 0002)
	With respect to the above limitation(s): while Chopra et al. teaches an algorithm used to efficiently route couriers based on weighted factors and then pair those couriers to various routes for delivering items to a customer. Chopra et al., also, teaches that the system can consider weather information. To the extent, Han et al., Frehn et al., Reiss et al., and Chopra et al. do not explicitly teach “projected nutritionally guided order volume as a function of an alimentary instruction set,” see Garden et al. rejection below. Also, Han et al., Frehn et al., Reiss et al., and Chopra et al., do not explicitly teach optimizing the route and minimizing travel time based on current weather information and eliminating routes based on inclement weather. Han et al., Frehn et al., Reiss et al., and Chopra et al., also, do not explicitly teach determining a projected nutritionally guided order based on guidance free volume orders and providing the health and religious information for runners on a delivery route. 
	But, Garden et al. in the analogous art of predicting via a trained machine learning algorithm future orders, teaches 
projected nutritionally guided order volume as a function of an alimentary instruction set. (Paragraph(s) 0157 and 0255)(Garden et al. teaches The machine learning system can be trained to correlate new demand factor information with a number of instances of future orders for food items that are predicted to be received during a defined period of time in the future for the service area . The machine learning system is trained to predict , or otherwise produce an output useable to predict , a number of instances of future orders of respective ones of the food items that are predicted to be received during a future time period for a service area, which, the food items can include dietary need dishes (i.e., projected nutritionally guided order volume as a function of alimentary instruction set)) 
computing a projected nutritionally guided order volume as a function of a first machine-learning process, guidance-free order volume. (Paragraph(s) 0071-0072, 0075, 0083, and 0156-0157)(Garden et al. teaches training a machine learning system using event information and other demand factors. The machine learning system (i.e., first machine-learning process) will correlate new demand factor information with a number of instances of future order for food items that are predicted to be received during a defined period of time (i.e., projected nutritionally guided order volume). in the future for the service area, see paragraph 0157. Garden et al., further, teaches that the training data can include sources of food item production information that includes one or more intermediate events in production or time periods in the production, such as a time at which an order for food item is placed to when the food item is read for delivery. Garden et al., further, teaches the machine learning system can obtain the training data from a variety of data sources in an environment, which, the data sources include  order information regarding one or more orders placed (i.e., order(s) by a person or party of persons). Garden et al., further, teaches that the environment for the one or more orders can include conferences (i.e., one or more party of persons that decide to order a meal for a conference). Examiner, notes, based on BRI applicant provides that this “guidance-free order volume,” ‘is a volume and/or number of orders that are not prepared according to an alimentary instruction set used within system 100. As a non-limiting example, an order making up part of guidance-free order volume may be an order by a person or a party of persons that decide to order a meal or a plurality of meals for a party, conference, special occasion, or the like…,’ see applicant’s specification paragraph 0038. Here the above reference provides that a machine learning system can take into account one or more entities data in an environment, which, the environment includes a conference and the machine learning system can then predict the number of instances of future order(s) for food items that are predicted to be received during a defined period of time thus reading on applicant’s term of ‘guidance-free order volume’)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a learning algorithm that is used to determine routes for a runner and courier to deliver food orders to customers of Han et al., a processor that will receive food orders that include ingredients for preparing the order, which, a delivery driver will be selected with a best/preferred route based on preparation times of Frehn et al., a linear algorithm to determine a confidence score for predicting food orders based on plurality of past and current parameters, which, will be used to determine an order preparation time of Reiss et al., and an algorithm used to efficiently route couriers based on weighted factors, which, will be used to pair couriers to various routes for delivering items to a customer of Chopra et al., by incorporating the teachings of a machine learning system that can predict the volume of orders in a defined time period based on the food items that will be ordered in a certain environment like a conference or for catering of Garden et al., with the motivation to reduce the error in predicting food orders by reducing the successive iterations for predicting the future orders. (Garden et al.: Paragraph 0245)
	With respect to the above limitation(s): while Garden et al. teaches an algorithm that used to predict the number of future orders based on the food items in an environment that will be ordered. However, Han et al., Frehn et al., Reiss et al., Chopra et al., and Garden et al., do not explicitly teach do not explicitly teach minimizing travel time based on current weather information and eliminating routes based on inclement weather and providing the health and religious information for runners on a delivery route. 
	But, Hu et al. in the analogous art of matching service providers based on health and religious information, teaches wherein the information includes health and religious information on the runner.  (Paragraph(s) 0061, 0078, 0081-0083, and 0084, 0092)(Hu et al. teaches orders can be assigned to service providers based on determining if the service provider meets certain criterion. The system will match the service provider based on one or more pieces information related to the service provider. Hu et al., further, teaches that the information that relates to the service providers for matching the orders to the provider can include their religious beliefs (i.e., religious information) and BMI index, vital capacity, weight, waistline, bustline, hipline, and/or eyesight (i.e., health information). Hu et al., further, teaches information relating to the service providers positioning and motion information (i.e., route) can include service providers current location, current motion, current direction or motion, and speed. Also, the positioning and motion information can include the service providers physical/health status, and beliefs (i.e., runner routes includes health and religious information). Also, see 0092, preferences for service provider includes preferences for delivery personnel)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a learning algorithm that is used to determine routes for a runner and courier to deliver food orders to customers of Han et al., a processor that will receive food orders that include ingredients for preparing the order, which, a delivery driver will be selected with a best/preferred route based on preparation times of Frehn et al., a linear algorithm to determine a confidence score for predicting food orders based on plurality of past and current parameters, which, will be used to determine an order preparation time of Reiss et al., an algorithm used to efficiently route couriers based on weighted factors, which, will be used to pair couriers to various routes for delivering items to a customer of Chopra et al., and using a machine learning system that can predict the volume of orders in a defined time period based on the food items that will be ordered in a certain environment like a conference or for catering, which, can in turn create a schedule of routes for delivery drivers of Garden et al., by incorporating the teachings of assigning service providers to orders based certain criteria, which, the criteria that relates to the couriers can include positioning and motion information such as directions that include the service providers beliefs and health status of Hu et al., with the motivation to increase the efficiency and accuracy of matching orders to drives via an algorithm. (Hu et al.: Paragraph 0451)
	With respect to the above limitation(s): while Hu et al. teaches assigning service providers to orders based criteria information, which, the routes are based on beliefs and health status information. However, Han et al., Frehn et al., Reiss et al., Chopra et al., Garden et al., and Hu et al., do not explicitly teach do not explicitly teach minimizing travel time based on current weather information and eliminating routes based on inclement weather.
	But, Goddard et al. in the analogous art of travel route planning, teaches generating an objective function based, including minimizing travel time as a function of current weather conditions. (Paragraph(s) 0026-0028)(Goddard et al. teaches determining routes based on using real-time weather data that can characterize as current weather patterns such as sunny/hot, snow/cloud, raining, windy, etc. The system can process route request to determine a plurality of travel routes. which, the minimum travel time can be based on good weather conditions. Goddard et al., further, teaches that a route can be selected based on the travel time accuracy based on weather changes, see paragraph(s) 0033, 0035-0036, and 0038. Examiner, respectfully, notes that the routes can be for delivery vehicles, see paragraph 0040, and the system includes using a learning algorithm, see paragraph 0044)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a learning algorithm that is used to determine routes for a runner and courier to deliver food orders to customers of Han et al., a processor that will receive food orders that include ingredients for preparing the order, which, a delivery driver will be selected with a best/preferred route based on preparation times of Frehn et al., a linear algorithm to determine a confidence score for predicting food orders based on plurality of past and current parameters, which, will be used to determine an order preparation time of Reiss et al., an algorithm used to efficiently route couriers based on weighted factors such as weather, which, will be used to pair couriers to various routes for delivering items to a customer of Chopra et al., using a machine learning system that can predict the volume of orders in a defined time period based on the food items that will be ordered in a certain environment like a conference or for catering, which, can in turn create a schedule of routes for delivery drivers of Garden et al., and assigning service providers to orders based certain criteria, which, the criteria that relates to the couriers can include positioning and motion information such as directions that include the service providers beliefs and health status of Hu et al., by incorporating the teachings of using current weather conditions to determine an optimal route for delivery vehicles of Goddard et al., with the motivation to reduce the inconveniences of delays with travelling on a road that consist of different weather condition. (Goddard et al.: Paragraph 0040) 
	With respect to the above limitation(s): while Goddard et al. teaches minimizing travel time based on current weather conditions. However, Han et al., Frehn et al., Reiss et al., Chopra et al., Garden et al., Hu et al., and Goddard et al., do not explicitly teach do not explicitly teach optimizing the route based on current weather information and eliminating routes based on inclement weather.
	But, Fowe et al. in the analogous art of eliminating routes, teaches eliminating optimized routes-based on delivery parameters including inclement weather. (Paragraph 0038)(Fowe et al. teaches a server or mobile device that may perform destination routing based on the dynamic speed limit or safety speed. Fowe et al., further, teaches a set of possible routes that may be generated based on a current location and a destination location. The system can determine safety speeds based on the current weather conditions, which, routes will be filtered to eliminate routes having particularly low speed limits that is indicative of treacherous roads (i.e., inclement weather). Fowe et al., also, teaches that the treacherous roadways can be caused by falling snow or accumulated snow on the roadways, rain, ice, and/or fog, see paragraph(s) 0042-0046)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a learning algorithm that is used to determine routes for a runner and courier to deliver food orders to customers of Han et al., a processor that will receive food orders that include ingredients for preparing the order, which, a delivery driver will be selected with a best/preferred route based on preparation times of Frehn et al., a linear algorithm to determine a confidence score for predicting food orders based on plurality of past and current parameters, which, will be used to determine an order preparation time of Reiss et al., an algorithm used to efficiently route couriers based on weighted factors such as weather, which, will be used to pair couriers to various routes for delivering items to a customer of Chopra et al., using a machine learning system that can predict the volume of orders in a defined time period based on the food items that will be ordered in a certain environment like a conference or for catering, which, can in turn create a schedule of routes for delivery drivers of Garden et al., assigning service providers to orders based certain criteria, which, the criteria that relates to the couriers can include positioning and motion information such as directions that include the service providers beliefs and health status of Hu et al., and using current weather conditions to determine an optimal route for delivery vehicles of Goddard et al., by incorporating the teachings of eliminating routes from a set of possible routes based on a server determining safety speeds based on current weather conditions making the roads treacherous from snow, rain, ice, and/or fog of Fowe et al., with the motivation to increase the safety for a user to travel on a road. (Fowe et al.: Paragraph(s) 0002-0003) 

	Regarding Claim 2, Han et al./Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al., teaches all the limitations as applied to Claim 1. 
	However, Han et al./Frehn et al., do not explicitly teach wherein computing the projected nutritionally guided order volume further comprises: 
Training the first machine-learning process using training data correlating past nutritionally guided order volumes with a plurality of past extrinsic circumstances. 
Receiving at least a current extrinsic circumstances. 
Computing the projected nutritionally guided order volume as a function of the at least a current extrinsic circumstance using the machine-learning process. 
	But, Reiss et al. in the analogous art of food delivery, teaches wherein computing the projected nutritionally guided order volume further comprises: 
Training the first machine-learning process using training data correlating past nutritionally guided order volumes with a plurality of past extrinsic circumstances. (Column 9, Lines 65-67); and (Column 10, Lines 1-8)(Reiss et al. teaches that the system can take into account merchant and buyer historic information, such as number of orders received by each merchant in the past (i.e., past nutritionally guided order volumes). Reiss et al., further, teaches that the system will take into account past weather and/or other conditions (i.e., past extrinsic circumstances) for predicting the number of orders per recipient)
Receiving at least a current extrinsic circumstances. (Column 10, Lines 8-17)(Reiss et al. teaches that the predicted number of orders per recipient may be based on current or future conditions such as time, day and date information, weather information, and event information (i.e., extrinsic circumstances))
Computing the projected nutritionally guided order volume as a function of the at least a current extrinsic circumstance using the machine-learning process. (Column 10, Lines 1-17)(Reiss et al. teaches that the predicted number of orders per recipient may be based in part on historic information and current information such as time day and date information, weather information, and event information. Reiss et al., further, teaches that a computational model will be used to determine a confidence score for predicting how many orders are expected to be received during an upcoming period of time) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a learning algorithm that is used to determine routes for a runner and courier to deliver food orders to customers of Han et al., and a processor that will receive food orders that include ingredients for preparing the order, which, a delivery driver will be selected with a best/preferred route based on preparation times of Frehn et al, by incorporating the teachings of using a linear algorithm to determine a confidence score for predicting food orders based on plurality of past and current parameters, which, will be used to determine an order preparation time of Reiss et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve delivery times and delivery food items at their regulated temperature. (Reiss et al.: Column 1, Lines 13-20)

	Regarding Claim 3, Han et al./Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al., teaches all the limitations as applied to Claim 1. 
	However, Han et al./Frehn et al., do not explicitly teach wherein computing the projected nutritionally guided order volume further comprises computing a per-provider nutritionally guided order volume. 
	But, Reiss et al. in the analogous art of food delivery, teaches wherein computing the projected nutritionally guided order volume further comprises computing a per-provider nutritionally guided order volume. (Column 9, Lines 52-66)(Reiss et al. teaches that a computational model is used to determine for an upcoming period of time which merchants (i.e., per-provider) are likely to receive orders and how many orders each merchant will likely receive during the upcoming period of time)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a learning algorithm that is used to determine routes for a runner and courier to deliver food orders to customers of Han et al., and a processor that will receive food orders that include ingredients for preparing the order, which, a delivery driver will be selected with a best/preferred route based on preparation times of Frehn et al, by incorporating the teachings of using a linear algorithm to determine a confidence score for predicting food orders based on plurality of past and current parameters for determining how many orders for each merchant is likely to receive during the upcoming period of time of Reiss et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve delivery times and delivery food items at their regulated temperature. (Reiss et al.: Column 1, Lines 13-20)
	 
	Regarding Claim 4, Han et al./Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al., teaches all the limitations as applied to Claim 1 and 
Selecting a runner to arrive at the at least the alimentary provider upon completion of the assembly times by the at least the alimentary provider. (Paragraph 0088)(Han et al. teaches that a runner and a runner route will be selected, which, the runner will travel to a merchant (i.e., alimentary provider) to pick up orders as the preparation is completed of those orders (i.e., upon completion of the assembly times))
Wherein the runner delivers the 
	With respect to the above limitations: while Han et al. teaches that  a system will select a runner and a runner route to pick up an order from a merchant based on the order preparation being complete then the runner will deliver the food item back at the depot. However, Han et al., doesn’t explicitly teach a runner delivering alimentary combinations. 
	But, Frehn et al. in the analogous art of determining routes based on food ingredients and preparation times, teaches an alimentary combination of the plurality of alimentary combinations to be assembled by an alimentary provider of a plurality of alimentary providers. (Paragraph(s) 0023, 0025, 0030, and 0070)(Frehn et al. teaches that customers are able to provide merchants with their food orders, which, the customer is able to select a list of ingredients (i.e., alimentary combinations) for their order. Further, teaches that the system is able to determine a best or preferred route between the food assembly apparatus and delivery locations, which, the system will then assign a route to the delivery vehicle for delivering the food items)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving customer orders and destination information of Han et al., by incorporating the teachings of receiving food orders that include ingredients for preparing the order, which, a delivery driver will be selected with a best/preferred route based on preparation times for delivering the food orders of Frehn et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reduce wait times for a driver of a delivery vehicle, which, will improve the revenue of the deriver while maintain the freshness of the food order. (Frehn et al.: Paragraph 0016)

	Regarding Claim 9, Han et al./Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al., teaches all the limitations as applied to Claim 1 and wherein generating a plurality of predicted routes further comprises generating at least a compound route. (Paragraph(s) 0100, 0102-0103, and 0106)(Han et al. teaches that that batched orders can be assigned to a courier. The courier will travel to a depot to pick up the orders from a runner, which, the courier will then travel toward the location of one or more customers thus allowing the courier to travel along a more efficient route without having couriers travel to another leg along the route (i.e., compound route). Examiner, respectfully, notes that applicant has provided numerous examples of a compound route, see applicant’s specification paragraph 0056, thus based on BRI the above analysis is similar to applicant’s example of a single courier is picking up several food orders at an depot and delivering them to several uses along a route (i.e., compound route). 
	Regarding Claim 10, Han et al./Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al., teaches all the limitations as applied to Claim 1. 
	However, Han et al., Frehn et al., and Reiss et al., do not explicitly teach wherein pairing the predicted route of the plurality of predicted routes with the courier further comprises: 
Identifying a plurality of currently active couriers.
Assigning the predicted route to a courier of the plurality of active couriers.  
	But, Chopra et al. in the analogous art of optimizing routes for deliveries of perishable goods and pairing couriers, teaches wherein pairing the predicted route of the plurality of predicted routes with the courier further comprises: 
Identifying a plurality of currently active couriers. (Paragraph 0115)(Chopra et al. teaches that available couriers can be identified)
Assigning the predicted route to a courier of the plurality of active couriers. (Paragraph(s) 0115, 0137-0139, and 0156)(Chopra et al. teaches that feasible routes can be generated for each courier. The system will then pair each courier with an order based various factors, which, the system will then assign possible routes to each of the feasible courier and order pairings. Chopra et al., further, teaches that the routes will be offered to the courier(s) for selection) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a learning algorithm that is used to determine routes for a runner and courier to deliver food orders to customers of Han et al., a processor that will receive food orders that include ingredients for preparing the order, which, a delivery driver will be selected with a best/preferred route based on preparation times of Frehn et al., and a linear algorithm to determine a confidence score for predicting food orders based on plurality of past and current parameters, which, will be used to determine an order preparation time for active couriers to deliver of Reiss et al., by incorporating the teachings of an algorithm used to efficiently route couriers based on weighted factors, which, will be used to pair couriers to various routes for delivering items to a customer of Chopra et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to eliminate any wait times that may occur if the courier arrives before the order is ready for pickup and to optimize courier activity. (Chopra et al.: Paragraph 0156)

	Regarding Claim 11, Han et al./Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al., teaches a system for path selection using vehicle route guidance comprising a computing device, said computing device being configured to:
Receive a plurality of requests including a plurality of alimentary combinations and a plurality of destinations, wherein each request specifies:  (See, relevant rejection of Claim 1(a))
An alimentary combination of the plurality of alimentary combinations to be assembled by at least an alimentary provider. (See, relevant rejection Claim 1(b)(a))
A destination of the plurality of destinations. (See, relevant rejection Claim 1(b)(b))
Compute a projected nutritionally guided order volume as a function of a first machine-learning process, guidance-free order volume, and an alimentary instruction set, wherein, the machine-learning process is trained by data correlating past nutritionally guided order volumes with a plurality of past extrinsic circumstances. (See, relevant rejection of Claim 1(c-d))
Wherein the machine-learning model receives at least a current extrinsic circumstances as inputs and outputs projected nutritionally guided order volume. (See, relevant rejection of Claim 1(e))
Determine a plurality of assembly times, the plurality of assembly times including an assembly time for each alimentary combination, as a function of the nutritionally guided order volume. (See, relevant rejection of Claim 1(f))
Select a runner route from a plurality of runner routes, for delivering at least one alimentary combination of the plurality of alimentary combinations, as a function of the plurality of assembly times. (See, relevant rejection of Claim 1(g))
Wherein each runner route of the plurality of runner routes further includes: (See, relevant rejection of Claim 1(h))
Information related to a runner, wherein the information includes health and religious information on the runner. (See, relevant rejection of Claim 1(h)(a))
An aggregation depot. (See, relevant rejection of Claim 1(h)(b))
A path from an alimentary provider of the plurality of alimentary providers to the aggregation depot. (See, relevant rejection of Claim 1(h)(c))
Generate a plurality of predicted routes as a function of a proximity of a plurality of destinations to the aggregation depot. (See, relevant rejection of Claim 1(i))
Wherein each predicted route of the plurality of predicted routes comprises: (See, relevant rejection of Claim 1(j))
A retrieval from the at least the aggregation depot. (See, relevant rejection of Claim 1(j)(a))
At least a destination, of the plurality of destinations. (See, relevant rejection of Claim 1(j)(b))
Pair a predicted route of the plurality of predicted routes with a courier, wherein pairing further comprise: (See, relevant rejection of Claim 1(k)
Generating an objective function based on a plurality of objectives, including minimizing travel time as a function of current weather conditions. (See, relevant rejection of Claim 1(k)(a))
Pairing, with the courier, the predicted route that optimizes the objective function. (See, relevant rejection of Claim 1(k)(b))
Wherein optimizing the objective function comprises minimizing a loss function. (See, relevant rejection of Claim 1(k)(c))
eliminating optimized routes-based on delivery parameters including inclement weather. (See, relevant rejection of Claim 1(k)(d))

	Regarding Claim 12, Han et al./Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al., teaches all the limitations as applied to Claim 11 and wherein computing device is further configured to compute the projected nutritionally guided order volume by: 
Training the first machine-learning process using training data correlating past nutritionally guided order volumes with a plurality of past extrinsic circumstances. (See, relevant rejection(s) of Claim(s) 2(a) and 11)
Receiving at least a current extrinsic circumstances. (See, relevant rejection(s) of Claim(s) 2(b) and 11)
Computing the projected nutritionally guided order volume as a function of the at least a current extrinsic circumstance using the machine-learning process. (See, relevant rejection(s) of Claim(s) 2(c) and 11)

	Regarding Claim 13, Han et al./Frehn et al./Reis et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al., teaches all the limitations as applied to Claim 11 and wherein computing device is further configured to compute the projected nutritionally guided order volume by computing a per-provider nutritionally guided order volume. (See, relevant rejection(s) of Claim(s) 3 and 11)
	
	Regarding Claim 14, Han et al./Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al., teaches all the limitations as applied to Claim 11 and wherein computing device is further configured to:
Select a runner to arrive at the least the alimentary provider. (See, relevant rejection(s) of Claim(s) 4(a) and 11)
Wherein the runner delivers the alimentary combinations provided by the at least the alimentary provider to an aggregation depot. (See, relevant rejection(s) of Claim(s) 1(b) and 11) 

	Regarding Claim 19, Han et al./Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al., teaches all the limitations as applied to Claim 11 and wherein computing device is configured to generate a plurality of predicted routes by generating at least a compound route. (See, relevant rejection(s) of Claim(s) 9 and 11)

	Regarding Claim 20, Han et al./Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al., teaches all the limitations as applied to Claim 11 and wherein computing device is further configured to pair the predicted route of the plurality of predicted routes with the courier by:
Identifying a plurality of currently active courier. (See, relevant rejection(s) of Claim(s) 1(a) and 11)
Assigning the predicted route to a courier of the plurality of currently active couriers. (See, relevant rejection(s) of Claim(s) 10(b) and 10) 
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2020/0160268) in view of Frehn et al. (US 2017/0024789) and Reiss et al. (US 10,133,995) and Chopra et al. (US 2019/0164126) and Garden et al. (US 2019/0370915) and Hu et al. (US 2017/0228683) and Goddard et al. (US 2015/0292894) and Fowe et al. (US 2016/0189540), and further in view of Falcone et al. (US 2014/0330738).
	Regarding Claim 6, Han et al./Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al., teaches all the limitations as applied to Claim 1 and wherein selecting a runner route further comprises: 
Training a machine-learning process using training data
Receiving at least a delivery parameter. (Paragraph 0230)(Han et al. teaches that the neural network is able to receive delivery parameters that consist of length of time between one or more tracked events, time, date, traffic, weather, historical courier performance, and size of markets. Examiner, respectfully, notes that these delivery parameters correlate with embodiments that relates to Fig. 4, which, is implemented through the system of 300 Fig. 3)
Computing the runner route 
	With respect to the above limitations: while Han et al. teaches a delivery routing system that consist of learning algorithm, which, is able to determine a runner route. Han et al., further, teaches that the learning algorithm is able to take into account delivery parameters. However, Han et al./Frehn et al./Reiss et al./Copra et al./Garden et al./Hu et al./Goddard et al./Fowe et al., do not explicitly teach that a delivery parameter can consist of a delivery time and that a delivery parameter is used to compute a runner route. 
	But, Falcone et al. in the analogous art of food delivery, teaches 
Correlating delivery times with a plurality of delivery parameters. (Paragraph 0053)(Falcone et al. teaches that traffic data can be used to determine delivery times for the food orders. Examiner, respectfully, notes that the delivery times are have mutual relationship/connection (i.e., correlated) with the traffic conditions, which, is what the claim limitation requires)
Runner route as a function of the at least delivery parameter. (Paragraph 0053)(Falcone et al. teaches that an route planning algorithm is able to use traffic data (i.e., delivery parameter) that is used to determine delivery routes for a delivery truck)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a learning algorithm that is used to determine routes for a runner and courier to deliver food orders to customers of Han et al., a processor that will receive food orders that include ingredients for preparing the order, which, a delivery driver will be selected with a best/preferred route based on preparation times of Frehn et al., a linear algorithm to determine a confidence score for predicting food orders based on plurality of past and current parameters, which, will be used to determine an order preparation time of Reiss et al., an algorithm used to efficiently route couriers based on weighted factors, which, will be used to pair couriers to various routes for delivering items to a customer of Chopra et al, an algorithm that is used to predict food orders, which, the system can then create delivery routes based on delivery time periods of Garden et al., determining service providers to deliver orders to customers based on delivery times of Hu et al., using current weather conditions to determine an optimal route for delivery vehicles of Goddard et al., and eliminating routes from a set of possible routes based on a server determining safety speeds based on current weather conditions making the roads treacherous from snow, rain, ice, and/or fog of Fowe et al., by incorporating the teachings of determining a delivery route and delivery times based on traffic conditions of Falcone et al., with the motivation to maximize the volume and size of deliveries while minimizing route time and operating expenses. (Falcone et al.: Paragraph 0027)
	
	Regarding Claim 16, Han et al./Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al./Falcone et al., teaches all the limitations as applied to Claim 11 and wherein computing device is further configured to select a runner route by: 
Training a machine-learning process using route planning training data correlating delivery times with a plurality of delivery parameters. (See, relevant rejection(s) of Claim(s) 6(a) and 11)
Receiving at least a delivery parameter as a function of time of day, current traffic conditions, current weather, or a combination thereof. (See, relevant rejection(s) of Claim 6(b) and 11)
Computing the runner route as a function of the at least the delivery parameter using the machine-learning process. (See, relevant rejection(s) of Claim(s) 1(c) and 11)

Claim(s) 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2020/0160268) in view of Frehn et al. (US 2017/0024789) and Reiss et al. (US 10,133,995) and Chopra et al. (US 2019/0164126) and Garden et al. (US 2019/0370915) and Hu et al. (US 2017/0228683) and Goddard et al. (US 2015/0292894) and Fowe et al. (US 2016/0189540), and further in view of Ripert et al. (US 2019/0114583).
	Regarding Claim 7, Han et al./Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al., teaches all the limitations as applied to Claim 1 and wherein pairing the predicted route of a plurality of predicted routes with a courier further comprises 
	With respect to the above limitation: while Han et al. teaches assigning a courier route for a delivery. However, Han et al., Frehn et al., Reiss et al., Chopra et al., Garden et al., Hu et al., Goddard et al., and Fowe et al., do not explicitly teach selecting a route based on the selection of an aggregation depot and a runner. 
	But, Ripert et al. in the analogous art of optimizing delivery’s, teaches selecting the predicted route as a function of the selection of the aggregation depot and the runner. (Paragraph(s) 0032-0033)(Ripert et al. teaches a delivery route will include one or more orders assigned to a warehouse and specifies where the orders should be delivered. The system will determine the delivery routes based on completion time, delivery windows, and the location of the delivery orders. Further, teaches that the system will then select a delivery driver based on the time it will reach the warehouse and then determine a delivery route for the selected driver)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a learning algorithm that is used to determine routes for a runner and courier to deliver food orders to customers of Han et al., a processor that will receive food orders that include ingredients for preparing the order, which, a delivery driver will be selected with a best/preferred route based on preparation times of Frehn et al., a linear algorithm to determine a confidence score for predicting food orders based on plurality of past and current parameters, which, will be used to determine an order preparation time of Reiss et al., an algorithm used to efficiently route couriers based on weighted factors, which, will be used to pair couriers to various routes for delivering items to a customer of Chopra et al, an algorithm that is used to predict food orders, which, the system can then create delivery routes based on delivery time periods of Garden et al., and determining service providers to deliver orders to customers based on delivery times of Hu et al., using current weather conditions to determine an optimal route for delivery vehicles of Goddard et al., and eliminating routes from a set of possible routes based on a server determining safety speeds based on current weather conditions making the roads treacherous from snow, rain, ice, and/or fog of Fowe et al., by incorporating the teachings of selecting a delivery driver and an warehouse for an order, which, the system will then assign a delivery route to the driver of Ripert et al., with the motivation to reduce driver downtime and maximize the number of deliveries that are made during a delivery window. (Ripert et al.: Paragraph 0047)
 
	Regarding Claim 8, Han et al./ Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al./Ripert et al., teaches all the limitations as applied to Claim 7 and selecting a runner route as a function of the selected predicted route. Paragraph(s) 0088 and 0095-0096)(Han et al. teaches that runners will be assigned to pick-up a food order from a merchant based on an estimated time of when the orders will be ready. Han et al., further, teaches that a delivery routing system will assign a runner a generated route to travel to the merchant for pick-up of the food item)  

	Regarding Claim 17, Han et al./ Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al./Ripert et al., teaches all the limitations as applied to Claim 11 and wherein computing device is further configured to pair the predicted route of a plurality of predicted route with a courier further comprises selecting the predicted route as a function of the selection of the aggregation depot and the runner. (See, relevant rejection(s) of Claim(s) 7 and 11)

	Regarding Claim 18, Han et al./ Frehn et al./Reiss et al./Chopra et al./Garden et al./Hu et al./Goddard et al./Fowe et al./Ripert et al., teaches all the limitations as applied to Claim 17 and wherein computing device selects a runner route as a function of the selected predicted route. (See, relevant rejection(s) of Claim(s) 8 and 17)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walsh (US 2020/0133268). Walsh teaches a candidate route can be reviewed based on weather along the route. The system can determine the road segment has a current whether condition of being either rainy, icy, sleety, freezing rain, and/or snowy. The system will then determine if the candidate route for the trip request satisfies one or more rejection criteria’s (i.e., delivery parameters). If the route is rejected a message will be generated indicating that the candidate is route is rejected (i.e., eliminating routes based on delivery parameters including inclement weather))
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628